Citation Nr: 0900701	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-30 828	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 1987 Board of Veterans' Appeals decision to deny 
service connection for a psychiatric disability, including 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970, including service in the Republic of Vietnam.  The 
veteran in this case is the Moving Party.

This matter comes before the Board of Veterans' Appeals 
(Board) on a CUE motion filed by the veteran in August 2008.

(The issues of entitlement to effective dates earlier than 
April 21, 2002 for assignment of a 70 percent disability 
rating for PTSD and a TDIU are addressed in a separate Board 
decision.)


FINDINGS OF FACT

1.  In a decision dated March 26, 1987, the Board denied an 
appeal for service connection for a psychiatric disorder, 
including PTSD.

2.  The March 26, 1987 Board decision denying service 
connection for a psychiatric disorder that included PTSD was 
adequately supported by the evidence then of record and was 
not undebatably erroneous; the record does not establish that 
the correct facts, as they were known at the time, were not 
before the Board on March 26, 1987, or that the Board 
incorrectly applied statutory or regulatory provisions at 
that time such that the outcome of the claim would have been 
manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
2002); 
38 C.F.R. §§ 20.1402, 20.1403(b) (2008); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2003); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

2.  The Board's March 26, 1987 decision, which denied service 
connection for a psychiatric disorder, including PTSD, was 
not based on clear and unmistakable error (CUE).  38 U.S.C.A. 
§ 7111 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, is not applicable to the instant 
CUE motion for the reason that a CUE motion is not a claim or 
an application for VA benefits; therefore, duties associated 
with such claims or applications are inapplicable.  See 
38 C.F.R. § 20.1411(c), (d) (2008).  See also Livesay v. 
Principi, 15 Vet. App. 165 (en banc) (2001).

BVA Original Jurisdiction  CUE Legal Criteria

Under the legal criteria in effect at the time that the March 
1987 Board decision, service connection could be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by active duty.  38 U.S.C. §§ 310, 331 (1980-
1986); 
38 C.F.R. § 3.303 (1981-1986).

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise its prior decisions on the grounds of 
CUE.  Motions for review of prior Board decisions on the 
grounds of CUE are adjudicated pursuant to the Board's Rules 
of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error. 38 C.F.R. 
§ 20.1404(b) (2008).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2008).  See also Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2008).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision; the Secretary's failure to fulfill the duty 
to assist; and disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d) (2008).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2008).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (2008).  The benefit-of-the-doubt 
rule of 38 U.S.C.A. 5107 (West 2002) does not apply to a 
Board decision on a motion to revise a Board decision due to 
CUE.  38 C.F.R. 
§ 20.1411(a) (2008).

Analysis of Motion for CUE in a Board Decision

The moving party claims error with the Board's March 1987 
decision, contending that the Board did not consider his 
combat stressor to have been verified at that time, in light 
of subsequent evidence which validated the existence of such 
a stressor.  The moving party contends that it would then 
follow that a removal of this error would result in a 
permanent and total rating for PTSD effective July 20, 1983.

Service connection for post-traumatic stress neurosis was 
originally denied in a January 1984 RO rating decision.  In 
that decision, the RO supported it's determination by finding 
an absence of a nervous condition during service or treatment 
for such disability following service separation, and a VA 
psychiatric examination report that concluded with a 
diagnosis of a psychophysiological reaction.

Following the moving party's July 1984 notice of 
disagreement, a September 1984 statement of the case 
continued the denial of service connection for PTSD.  Notice 
of this decision was mailed to the moving party on September 
14, 1984; and the moving party did not file a timely VA Form 
9 (substantive appeal) or equivalent document to perfect his 
appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202 (2008).  Accordingly, the January 1984 RO 
rating decision became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

The moving party then filed a petition to reopen his claim 
for service connection for PTSD in October 1985.  The claim 
was adjudicated by the RO in November 1985.  The RO found 
that private records, including a private psychiatric report 
showing a post-traumatic stress syndrome diagnosis, did not 
warrant a change in the prior denial.  After a properly 
perfected appeal and a de novo review, this claim was denied 
by Board decision of March 1987.  

In the March 1987 decision, the Board considered the moving 
party's contentions, to include his claimed exposure to many 
stressors and a request for stressor verification through a 
military records search.  The Board went so far as to state 
that particular attention was paid to the moving party's 
report of combat exposure in Vietnam.  In the March 1987 
decision, the Board noted negative service treatment 
(medical) records, to include normal psychiatric findings at 
service separation.  The Board also noted a lack of treatment 
for many years following service separation.  The March 1987 
Board decision described the moving party's other psychiatric 
diagnoses such as depression and anxiety, dysthymic disorder, 
psychophysiological musculoskeletal reaction, and depressive 
neurosis.  The Board also noted an onset of complaints 
following a back injury, with resultant unemployment.  After 
discussion all pertinent evidence of record, the March 1987 
Board decision found that, despite the presence of a 
diagnosis of PTSD among the multiple psychiatric diagnoses, 
the moving party did not meet the criteria for a diagnosis of 
PTSD.

A close reading of the moving party's August 2008 contentions 
shows that the moving party points to a subsequent 
determination that his PTSD was based on a verified stressor 
as evidence that the stressor would have been known at the 
time of the March 1987 Board decision; however, as discussed, 
there is no indication that Board found stressor verification 
in order, due to the lack of an established PTSD diagnosis.  
Without a current diagnosis of PTSD, the Board would not have 
had cause to conduct further development or verification of 
stressors.  Accordingly, the moving party's contentions are 
based on subsequently obtained knowledge, and this does not 
raise a valid claim of CUE.  The CUE regulation specifically 
provides that the determination of whether a prior Board 
decision was based on CUE must be based on the record and the 
law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  

Accordingly, the Board concludes that the March 26, 1987 
Board decision denying service connection for a psychiatric 
disorder that included PTSD was adequately supported by the 
evidence then of record and was not undebatably erroneous.  
The Moving Party has not established that any of the correct 
facts, as they were known at the time, were not before the 
Board in March 1987, or that the statutory and regulatory 
provisions extant at the time were incorrectly applied.


ORDER

The motion for reversal or revision of the March 1987 Board 
decision denying service connection for a psychiatric 
disability, including PTSD, on the grounds of CUE is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


